DETAILED ACTION
This action is responsive to Applicant’s response filed 12/13/2021.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 12/13/2021, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. As well, the remarks filed 12/13/2021, which address the prior art presented in the Advisory Action issued in response to the AFCP 2.0, have been fully considered, and are found persuasive.  Particularly, the remarks on pg. 11-12 demonstrate the deficiencies of the prior art of Axelson and Lida to teach or suggest the teaching of the amendments made to the independent claims 1, 8, and 15, which further clarified the elements of the claimed invention relating to the interrupting of the USB enumeration process. 
The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of a computer system, computer program product, and method for protecting a system from an attach via a device attached to a USB port, featuring the specific USB components configuration providing validation challenge and enumeration interruption capabilities, for such, configured with all of the limitations in conjunction with one another as claimed by Applicant to form the claimed subject matter of independent claims 1, 8, and 15. Dependent claims 2-7, 9-14, and 16-20 are directly dependent from claims 1, 8, and 15 and are therefore distinct from the prior art.

The article SandUSB: An Installation-Free Sandbox For USB Peripherals by Loe et al. is pertinent to attacks occurring via USB port by device masquerading as HID devices, see the Introduction on pg. 1. However, the “3) Defense Against USB Attacks” section on pg. 2 and the “A. Device Enumeration and Blacklisting” section on pg. 3, fail to teach or suggest the teaching of the configuration and procedures implemented by the claimed invention to interrupt enumeration in defense against attacks.
The US Patent No. 8646082 of Lomont et al. is pertinent to blocking the enumeration of unwanted USB devices, however the blocking involves assigning a bogus address (see the Abstract), which is fundamentally different from the claimed enumeration interruption which blocks actions related to assigning an address to the USB device. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184